 1   THE BAILEY LEGAL GROUP
     25014 Las Brisas South, Suite B
 2   Murrieta, CA 92562
     Tel: (951) 304-7566
 3   Fax: (951) 304-7571
     JOHN L. BAILEY, ESQ. (103867)
 4   THERESE BAILEY, ESQ. (171043)
 5   Attorneys for Defendants /Counter Claimants
     Joanne Neubauer and David M. Neubauer as Co-Trustees
 6   of the Survivor’s Trust under the Hendry 2007 Living Trust,
      u/d/t Oct. 1, 2007, and as Co-Trustees of the Bypass Trust
 7   Under the Hendry 2007 Living Trust, u/d/t Oct. 1, 2007
 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12   FL1, a series of Funlife, LLC, a Nevada Series )    Case No. 2:19-cv-01262 ODW (SKx)
13   Limited Liability Company,                      )
                                                     )   STIPULATED PROTECTIVE ORDER
14                              Plaintiff,           )
15                                                   )   Complaint Filed: February 20, 2019
     vs.                                             )
16                                                   )   [Discovery document: Referred to
17   J. Carol Duncan, Trustee of J. Carol Duncan )        Magistrate Judge Steve Kim]
     Revocable Trust dated December 28, 2011;        )
18   Cyndi Hicks and David Hicks, Trustees of the )
19   David and Cyndi Hicks Family Trust, dated )
     July 17, 2008; Tyler J. Duncan and Whitney )
20   Duncan, Trustees of the Tyler and Whitney       )
21   Duncan Family Trust; Joanne Neubauer,           )
     Trustee of the Survivor’s Trust and the Bypass )
22   Trust under the Hendry 2007 Living Trust,       )
23   u/d/t Oct. 1, 2007; Bank of America, N.A. as )
     successor-in-interest to Countrywide Home       )
24   Loans, Inc.; Pacific Premier Bancorp, Inc.; and )
25   DOES 1 through 10, inclusive                    )
                                                     )
26                              Defendants.          )
27   _____________________________________ )
     AND RELATED COUNTER CLAIMS                      )
28                                                   )

                              STIPULATED PROTECTIVE ORDER: Page 1
 1   I.    PURPOSES AND LIMITATIONS
 2         A.     Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure and
 4   from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7   blanket protections on all disclosures or responses to discovery and that the protection it
 8   affords from public disclosure and use extends only to the limited information or items
 9   that are entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section XIII(C), below, that this Stipulated Protective
11   Order does not entitle them to file confidential information under seal; Civil Local Rule
12   79-5 sets forth the procedures that must be followed and the standards that will be applied
13   when a party seeks permission from the Court to file material under seal.
14   II.   GOOD CAUSE STATEMENT
15         A.     This action is likely to involve banking information, tax identification
16   numbers, social security numbers, driver’s license numbers, and financial information for
17   which special protection from public disclosure and from use for any purpose other than
18   prosecution of this action is warranted. Such confidential and proprietary materials and
19   information consist of, among other things, banking numbers, routing numbers, financial
20   information, social security numbers, driver’s license numbers, or other confidential
21   family trust information (including information implicating privacy rights of third
22   parties), information otherwise generally unavailable to the public, or which may be
23   privileged or otherwise protected from disclosure under state or federal statutes, court
24   rules, case decisions, or common law. Accordingly, to expedite the flow of information,
25   to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
26   to adequately protect information the parties are entitled to keep confidential, to ensure
27   that the parties are permitted reasonable necessary uses of such material in preparation for
28   and in the conduct of trial, to address their handling at the end of the litigation, and serve


                               STIPULATED PROTECTIVE ORDER: Page 2
 1   the ends of justice, a protective order for such information is justified in this matter. It is
 2   the intent of the parties that information will not be designated as confidential for tactical
 3   reasons and that nothing be so designated without a good faith belief that it has been
 4   maintained in a confidential, non-public manner, and there is good cause why it should
 5   not be part of the public record of this case.
 6   III.   DEFINITIONS
 7          A.    Action: This pending federal law suit and any related actions or legal
 8   proceedings related to the properties in question.
 9          B.    Challenging Party: A Party or Non-Party that challenges the designation or
10   information or items under this Order.
11          C.    “CONFIDENTIAL” Information or Items: Information (regardless of how
12   it is generated, stored or maintained) or tangible things that qualify for protection under
13   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
14   Statement.
15          D.    Counsel: Outside Counsel of Record and House Counsel (as well as their
16   support staff).
17          E.    Designating Party: A Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
19          F.    Disclosure or Discovery Material: All items or information, regardless of the
20   medium or manner in which it is generated, stored, or maintained (including, among other
21   things, testimony, transcripts, and tangible things), that are produced or generated in
22   disclosures or responses to discovery in this matter.
23          G.    Expert: A person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25   expert witness or as a consultant in this Action.
26          H.    House Counsel: Attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside counsel.
28


                                STIPULATED PROTECTIVE ORDER: Page 3
 1         I.     Non-Party: Any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3         J.     Outside Counsel of Record: Attorneys who are not employees of a party to
 4   this Action but are retained to represent or advise a party to this Action prior to the
 5   litigation and/or have appeared in this Action on behalf of that party or are affiliated with
 6   a law firm which has appeared on behalf of that party, and includes support staff.
 7         K.     Party: Any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and their support staffs.
 9         L.     Producing Party:       A Party or Non-Party that produces Disclosure or
10   Discovery Material in this Action.
11         M.     Professional Vendors: Persons or entities that provide litigation support
12   services   (e.g.,   photocopying,    videotaping,   translating,   preparing   exhibits   or
13   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
14   their employees and subcontractors.
15         N.     Protected Material: Any Disclosure or Discovery Material that is designated
16   as “CONFIDENTIAL.”
17         O.     Receiving Party: A Party that receives Disclosure or Discovery Material
18   from a Producing Party.
19   IV.   SCOPE
20         A.     The protections conferred by this Stipulation and Order cover not only
21   Protected Material (as defined above), but also (1) any information copied or extracted
22   from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23   Material; and (3) any testimony, conversations, or presentations by Parties or their
24   Counsel that might reveal Protected Material.
25         B.     Any use of Protected Material at trial shall be governed by the orders of the
26   trial judge. This Order does not govern the use of Protected Material at trial.
27   V.    DURATION
28


                               STIPULATED PROTECTIVE ORDER: Page 4
 1         A.    Once a case proceeds to trial, all of the information that was designated as
 2   confidential or maintained pursuant to this Protective Order becomes public and will be
 3   presumptively available to all members of the public, including the press, unless
 4   compelling reasons supported by specific factual findings to proceed otherwise are made
 5   to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,
 6   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
 7   documents produced in discovery from “compelling reasons” standard when merits-
 8   related documents are part of court record). Accordingly, the terms of this Protective
 9   Order do not extend beyond the commencement of the trial.
10   VI.   DESIGNATING PROTECTED MATERIAL
11         A.    Exercise of Restraint and Care in Designating Material for Protection
12               1.       Each Party or Non-Party that designates information or items for
13         protection under this Order must take care to limit any such designation to specific
14         material that qualifies under the appropriate standards. The Designating Party must
15         designate for protection only those parts of material, documents, items, or oral or
16         written communications that qualify so that other portions of the material,
17         documents, items, or communications for which protection is not warranted are not
18         swept unjustifiably within the ambit of this Order.
19               2.       Mass, indiscriminate, or routinized designations are prohibited.
20         Designations that are shown to be clearly unjustified or that have been made for an
21         improper purpose (e.g., to unnecessarily encumber the case development process
22         or to impose unnecessary expenses and burdens on other parties) may expose the
23         Designating Party to sanctions.
24               3.       If it comes to a Designating Party’s attention that information or items
25         that it designated for protection do not qualify for protection, that Designating Party
26         must promptly notify all other Parties that it is withdrawing the inapplicable
27         designation.
28         B.    Manner and Timing of Designations


                                STIPULATED PROTECTIVE ORDER: Page 5
 1         1.     Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
 2   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that
 3   qualifies for protection under this Order must be clearly so designated before the
 4   material is disclosed or produced.
 5         2.     Designation in conformity with this Order requires the following:
 6                a.    For information in documentary form (e.g., paper or electronic
 7         documents, but excluding transcripts of depositions or other pretrial or trial
 8         proceedings), that the Producing Party affix at a minimum, the legend
 9         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
10         that contains protected material. If only a portion or portions of the material
11         on a page qualifies for protection, the Producing Party also must clearly
12         identify the protected portion(s) (e.g., by making appropriate markings in the
13         margins).
14                b.    A Party or Non-Party that makes original documents available
15         for inspection need not designate them for protection until after the
16         inspecting Party has indicated which documents it would like copied and
17         produced. During the inspection and before the designation, all of the
18         material made available for inspection shall be deemed “CONFIDENTIAL.”
19         After the inspecting Party has identified the documents it wants copied and
20         produced, the Producing Party must determine which documents, or portions
21         thereof, qualify for protection under this Order. Then, before producing the
22         specified documents, the Producing Party must affix the “CONFIDENTIAL
23         legend” to each page that contains Protected Material. If only a portion or
24         portions of the material on a page qualifies for protection, the Producing
25         Party also must clearly identify the protected portion(s) (e.g., by making
26         appropriate markings in the margins).
27

28


                        STIPULATED PROTECTIVE ORDER: Page 6
 1                       c.     For testimony given in depositions, that the Designating Party
 2                identify the Disclosure or Discovery Material on the record, before the close
 3                of the deposition all protected testimony.
 4                       d.     For information produced in form other than document and for
 5                any other tangible items, that the Producing Party affix in a prominent place
 6                on the exterior of the container or containers in which the information is
 7                stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 8                information warrants protection, the Producing Party, to the extent
 9                practicable, shall identify the protected portion(s).
10         C.     Inadvertent Failure to Designate
11                1.     If timely corrected, an inadvertent failure to designate qualified
12         information or items does not, standing alone, waive the Designating Party’s right
13         to secure protection under this Order for such material. Upon timely correction of
14         a designation, the Receiving Party must make reasonable efforts to assure that the
15         material is treated in accordance with the provisions of this Order.
16   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         A.     Timing of Challenges
18                1.     Any party or Non-Party may challenge a designation of confidentiality
19         at any time that is consistent with the Court’s Scheduling Order.
20         B.     Meet and Confer
21         1.     The Challenging Party shall initiate the dispute resolution process under
22         Local Rule 37.1 et seq.
23         C.     The burden of persuasion in any such challenge proceeding shall be on the
24   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
25   to harass or impose unnecessary expenses and burdens on other parties) may expose the
26   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
27   the confidentiality designation, all parties shall continue to afford the material in question
28


                               STIPULATED PROTECTIVE ORDER: Page 7
 1   the level of protection to which it is entitled under the Producing Party’s designation until
 2   the Court rules on the challenge.
 3   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 4         A.     Basic Principles
 5                1.     A Receiving Party may use Protected Material that is disclosed or
 6         produced by another Party or by a Non-Party in connection with this Action only
 7         for prosecuting, defending, or attempting to settle this Action. Such Protected
 8         Material may be disclosed only to the categories of persons and under the conditions
 9         described in this Order. When the Action has been terminated, a Receiving Party
10         must comply with the provisions of Section XIV below.
11                2.     Protected Material must be stored and maintained by a Receiving Party
12         at a location and in a secure manner that ensures that access is limited to the persons
13         authorized under this Order.
14         B.     Disclosure of “CONFIDENTIAL” Information or Items
15                1.     Unless otherwise ordered by the Court or permitted in writing by the
16         Designating Party, a Receiving Party may disclose any information or item
17         designated “CONFIDENTIAL” only to:
18                       a.    The Receiving Party’s Outside Counsel of Record in this
19                Action, as well as employees of said Outside Counsel of Record to whom it
20                is reasonably necessary to disclose the information for this Action;
21                       b.    The officers, directors, and employees (including House
22                Counsel) of the Receiving Party to whom disclosure is reasonably necessary
23                for this Action;
24                       c.    Experts (as defined in this Order) of the Receiving Party to
25                whom disclosure is reasonably necessary for this Action and who have
26                signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                       d.    The Court and its personnel;
28                       e.    Court reporters and their staff;


                               STIPULATED PROTECTIVE ORDER: Page 8
 1                    f.       Professional jury or trial consultants, mock jurors, and
 2              Professional Vendors to whom disclosure is reasonably necessary or this
 3              Action and who have signed the “Acknowledgment and Agreement to be
 4              Bound” attached as Exhibit A hereto;
 5                    g.       The author or recipient of a document containing the
 6              information or a custodian or other person who otherwise possessed or knew
 7              the information;
 8                    h.       During their depositions, witnesses, and attorneys for witnesses,
 9              in the Action to whom disclosure is reasonably necessary provided: (i) the
10              deposing party requests that the witness sign the “Acknowledgment and
11              Agreement to Be Bound;” and (ii) they will not be permitted to keep any
12              confidential information unless they sign the “Acknowledgment and
13              Agreement to Be Bound,” unless otherwise agreed by the Designating Party
14              or ordered by the Court. Pages of transcribed deposition testimony or
15              exhibits to depositions that reveal Protected Material may be separately
16              bound by the court reporter and may not be disclosed to anyone except as
17              permitted under this Stipulated Protective Order; and
18                    i.       Any mediator or settlement officer, and their supporting
19              personnel, mutually agreed upon by any of the parties engaged in settlement
20              discussions.
21   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
22         IN OTHER LITIGATION
23         A.   If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26                    1.       Promptly notify in writing the Designating Party.          Such
27              notification shall include a copy of the subpoena or court order;
28


                               STIPULATED PROTECTIVE ORDER: Page 9
 1                       2.    Promptly notify in writing the party who caused the subpoena
 2                or order to issue in the other litigation that some or all of the material covered
 3                by the subpoena or order is subject to this Protective Order. Such notification
 4                shall include a copy of this Stipulated Protective Order; and
 5                3.     Cooperate with respect to all reasonable procedures sought to be
 6         pursued by the Designating Party whose Protected Material may be affected.
 7         B.     If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this action as
 9   “CONFIDENTIAL” before a determination by the Court from which the subpoena or
10   order issued, unless the Party has obtained the Designating Party’s permission. The
11   Designating Party shall bear the burden and expense of seeking protection in that court of
12   its confidential material and nothing in these provisions should be construed as
13   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
14   from another court.
15   X.    A    NON-PARTY’S          PROTECTED           MATERIAL          SOUGHT        TO     BE
16   PRODUCED IN THIS LITIGATION
17         A.     The terms of this Order are applicable to information produced by a Non-
18   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
19   by Non-Parties in connection with this litigation is protected by the remedies and relief
20   provided by this Order. Nothing in these provisions should be construed as prohibiting a
21   Non-Party from seeking additional protections.
22         B.     In the event that a Party is required, by a valid discovery request, to produce
23   a Non-Party’s confidential information in its possession, and the Party is subject to an
24   agreement with the Non-Party not to produce the Non-Party’s confidential information,
25   then the Party shall:
26                1.     Promptly notify in writing the Requesting Party and the Non-Party that
27         some or all of the information requested is subject to a confidentiality agreement
28         with a Non-Party;


                               STIPULATED PROTECTIVE ORDER: Page 10
 1                2.     Promptly provide the Non-Party with a copy of the Stipulated
 2         Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3         specific description of the information requested; and
 4                3.     Make the information requested available for inspection by the Non-
 5         Party, if requested.
 6         C.     If the Non-Party fails to seek a protective order from this court within 14
 7   days of receiving the notice and accompanying information, the Receiving Party may
 8   produce the Non-Party’s confidential information responsive to the discovery request. If
 9   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
10   information in its possession or control that is subject to the confidentiality agreement
11   with the Non-Party before a determination by the court. Absent a court order to the
12   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
13   court of its Protected Material.
14   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (1) notify in writing
18   the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
19   all unauthorized copies of the Protected Material, (3) inform the person or persons to
20   whom unauthorized disclosures were made of all the terms of this Order, and (4) request
21   such person or persons to execute the “Acknowledgment and Agreement to be Bound”
22   that is attached hereto as Exhibit A.
23   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24   PROTECTED MATERIAL
25         A.     When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection, the
27   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
28   26(b)(5)(B). This provision is not intended to modify whatever procedure may be


                              STIPULATED PROTECTIVE ORDER: Page 11
 1   established in an e-discovery order that provides for production without prior privilege
 2   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
 3   an agreement on the effect of disclosure of a communication or information covered by
 4   the attorney-client privilege or work product protection, the parties may incorporate their
 5   agreement in the Stipulated Protective Order submitted to the Court.
 6   XIII. MISCELLANEOUS
 7         A.     Right to Further Relief
 8                1.    Nothing in this Order abridges the right of any person to seek its
 9         modification by the Court in the future.
10         B.     Right to Assert Other Objections
11                1.    By stipulating to the entry of this Protective Order, no Party waives
12         any right it otherwise would have to object to disclosing or producing any
13         information or item on any ground not addressed in this Stipulated Protective Order.
14         Similarly, no Party waives any right to object on any ground to use in evidence of
15         any of the material covered by this Protective Order.
16         C.     Filing Protected Material
17                1.    A Party that seeks to file under seal any Protected Material must
18         comply with Civil Local Rule 79-5. Protected Material may only be filed under
19         seal pursuant to a court order authorizing the sealing of the specific Protected
20         Material at issue. If a Party's request to file Protected Material under seal is denied
21         by the Court, then the Receiving Party may file the information in the public record
22         unless otherwise instructed by the Court.
23   XIV. FINAL DISPOSITION
24         A.     After the final disposition of this Action, as defined in Section V, within sixty
25   (60) days of a written request by the Designating Party, each Receiving Party must return
26   all Protected Material to the Producing Party or destroy such material. As used in this
27   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
28   summaries, and any other format reproducing or capturing any of the Protected Material.


                              STIPULATED PROTECTIVE ORDER: Page 12
 1   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 2   a written certification to the Producing Party (and, if not the same person or entity, to the
 3   Designating Party) by the 60 day deadline that (1) identifies (by category, where
 4   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
 5   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 6   any other format reproducing or capturing any of the Protected Material. Notwithstanding
 7   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 8   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 9   deposition and trial exhibits, expert reports, attorney work product, and consultant and
10   expert work product, even if such materials contain Protected Material. Any such archival
11   copies that contain or constitute Protected Material remain subject to this Protective Order
12   as set forth in Section V.
13         B.     Any violation of this Order may be punished by any and all appropriate
14   measures including, without limitation, contempt proceedings and/or monetary sanctions.
15   Stipulated Protective Order
16   Signature Page
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18   DATED: _____________, 2019.                    THE BAILEY LEGAL GROUP
19
                                              By: ___________________________
20                                                  John L. Bailey
21                                                  Therese Bailey
                                                    Attorneys for Joanne Neubauer and David
22                                                  M. Neubauer as Co-Trustees of the
23                                                  Survivor’s Trust under the Hendry 2007
                                                    Living Trust, u/d/t Oct. 1, 2007, and as Co-
24                                                  Trustees of the Bypass Trust Under the
25                                                  Hendry 2007 Living Trust, u/d/t Oct. 1,
                                                    2007
26

27

28


                                  STIPULATED PROTECTIVE ORDER: Page 13
 1   DATED: _________, 2019.           REICKER, PFAU, PYLE & McROY LLP
 2
                                       By: ___________________________
 3                                           Robert B. Forouzandeh, Esq.
 4                                           Attorneys for Plaintiff FL1, a series of
                                             Funlife, LLC, a Nevada Series Limited
 5                                           Liability Company
 6
     DATED: ____________, 2019.        MCCARTHY & KROES
 7

 8                                     By: ___________________________
                                             R. Chris Kroes
 9                                           Attorneys       for      Defendants/Counter
10                                           Claimants J. Carol Duncan, Tyler J. Duncan,
                                             Whitney Duncan, Cyndi Hicks and David
11                                           Hicks, in their Trustee Capacities
12

13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   Dated: January 22, 2020           ______________________________
                                       Steve Kim, U.S. Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28


                           STIPULATED PROTECTIVE ORDER: Page 14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _______________________________ [print or type full address], declare under penalty
 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order
 6   that was issued by the United States District Court for the Central District of California
 7   on ___________ in the case of FL1, a series of Funlife, LLC, v. Carol J. Duncan, etc., et
 8   al., case no. 2:19-cv-01262ODW(SKx). I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18   Date: __________________
19   City and State where sworn and signed: ___________________
20   Printed Name: _______________________
21   Signature: __________________________
22

23

24

25

26

27

28


                              STIPULATED PROTECTIVE ORDER: Page 15
